EXHIBIT 10.1


AMENDED AND RESTATED CREDIT LINE AGREEMENT



AGREEMENT made as of the 8th day of April 2013, by and between ChatChing Inc
("Borrower" or the "Company"), a Florida corporation with an office  address of
1061 E Indiantown Rd Ste 400, Jupiter, FL and Nicholas Palin ("Lender") with an
address of 19670 Beach Rd., Jupiter, FL  33458.


W I T N E S S E T H

1. LINE OF CREDIT. Lender hereby establishes for a period extending to December
31, 2013 (the "MATURITY DATE") a revolving line of credit (the "CREDIT LINE")
for Borrower in the principal amount of Two Hundred Fifty Thousand Dollars
($250,000.00) (the "CREDIT LIMIT"). This Amended and Restated Credit Line
Agreement amends and restates in their entirety the following agreements:


●
AGREEMENT made as of the 19th day of September 2011, by and between ChatChing
Inc ("Borrower" or the "Company"), a Florida corporation with an office  address
of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Nicholas ("Lender") with an
address of 19670 Beach Rd., Jupiter, FL  33458.



●
AMENDMENT TO AGREEMENT made as of the 10th day of November 2011, by and between
ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with an
office address of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Nicholas
("Lender") with an address of 19670 Beach Rd., Jupiter, FL 33458.



●
AMENDED AND RESTATED AGREEMENT made as of the 23rd day of January 2012, by and
between ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with
an office address of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Nicholas
Palin ("Lender") with an address of 19670 Beach Rd., Jupiter, FL 33458.



2. ADVANCES. Any request for an Advance may be made from time to time and in
such amounts as Borrower may choose; provided, however, any requested Advance
will not, when added to the outstanding principal balance of all previous
Advances, exceed the Credit Limit. Requests for Advances may be made orally or
in writing by such officer of Borrower authorized by it to request such
Advances. Until such time as Lender may be notified otherwise, Borrower hereby
authorizes its president or any vice president to request Advances. Lender may
deposit or credit the amount of any requested Advance to Borrower's checking
account with Lender. Lender may refuse to make any requested Advance if an event
of default has occurred and is continuing hereunder either at the time the
request is given or the date the Advance is to be made, or if an event bas
occurred or condition exists which, with the giving of notice or passing of time
or both, would constitute an event of default hereunder as of such dates.


The funds from the Advances will be used by the Borrower for operating expenses
in connection with the operations of the Borrower.
 
3. INTEREST. All sums advanced pursuant to this Agreement shall bear interest
from the date each Advance is made until paid in full at the rate of zero
percent (0%) per annum, simple interest (the "EFFECTIVE RATE").


4. REPAYMENT. Borrower shall pay the outstanding principal balance shall be due
and payable on the Maturity Date. Borrower may prepay principal at any time
without penalty.
 
 
1

--------------------------------------------------------------------------------

 

5. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Agreement and to make the advances provided for herein, Borrower represents and
warrants to Lender as follows:


a. Borrower is a duly organized, validly existing, and in good standing under
the laws of the State of Florida with the power to own its assets and to
transact business in such other states where its business is conducted.


b. Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.


c. The execution, delivery and performance of this Agreement and each document
incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.


d. There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business.


6. EVENTS OF DEFAULT. An event of default will occur if any of the following
events occurs;


a. Failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due.


b. Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.


c. Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Agreement, other than a default constituting a
separate and distinct event of default under this Paragraph 6.


d. Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.


e. Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.
 
 
2

--------------------------------------------------------------------------------

 


7. REMEDIES. Upon the occurrence of an event of default as defined above, Lender
may declare the entire unpaid principal balance to be immediately due and
payable without presentment, demand, protest, or other notice of any kind.
Lender may suspend or terminate any obligation it may have hereunder to make
additional Advances. To the extent permitted by law, Borrower waives any rights
to presentment, demand, protest, or notice of any kind in connection with this
Agreement. No failure or delay on the part of Lender in exercising any right,
power, or privilege hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided at law or in equity. Borrower agrees to pay all costs of
collection incurred by reason of the default, including court costs and
reasonable attorney's fees.


8. GENERAL PROVISIONS. All representations and warranties made in this Agreement
and the Promissory Note and in any certificate delivered pursuant thereto shall
survive the execution and delivery of this Agreement and the making of any loans
hereunder. This Agreement will be binding upon and inure to the benefit of
Borrower and Lender, their respective successors and assigns, except that
Borrower may not assign or transfer its rights or delegate its duties hereunder
without the prior written consent of Lender. This Agreement, the Promissory
Note, and all documents and instruments associated herewith will be governed by
and construed and interpreted in accordance with the laws of the State of
Florida. Time is of the essence hereof. This Agreement will be deemed to
express, embody, and supersede any previous understanding, agreements, or
commitments, whether written or oral, between the parties with respect to the
general subject matter hereof. This Agreement may not be amended or modified
except in writing signed by the parties.




EXECUTED on the day and year first written above.




Borrower: ChatChing, Inc.



___________________________
Steven L. Pfirman, President




Lender:


___________________________
Nicholas Palin
 
 
3

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT LINE AGREEMENT



AGREEMENT made as of the 8th day of April 2013, by and between ChatChing Inc
("Borrower" or the "Company"), a Florida corporation with an office  address of
1061 E Indiantown Rd Ste 400, Jupiter, FL and Steve Pfirman ("Lender") with an
address of 19670 Beach Rd., Jupiter, FL  33458.


W I T N E S S E T H
 
 
1. LINE OF CREDIT. Lender hereby establishes for a period extending to December
31, 2013 (the "MATURITY DATE") a revolving line of credit (the "CREDIT LINE")
for Borrower in the principal amount of Two Hundred Seventy Five Thousand
($275,000.00) (the "CREDIT LIMIT"). This Amended and Restated Credit Line
Agreement amends and restates in their entirety the following agreements:


●
AGREEMENT made as of the 19th day of September 2011, by and between ChatChing
Inc ("Borrower" or the "Company"), a Florida corporation with an office  address
of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Steve Pfirman ("Lender") with
an address of 19670 Beach Rd., Jupiter, FL  33458.



●
AMENDMENT TO AGREEMENT made as of the 10th day of November 2011, by and between
ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with an
office  address of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Steve Pfirman
("Lender") with an address of 19670 Beach Rd., Jupiter, FL  33458.



●
AMENDED AND RESTATED AGREEMENT made as of the 23rd day of January 2012, by and
between ChatChing Inc ("Borrower" or the "Company"), a Florida corporation with
an office  address of 1061 E Indiantown Rd Ste 400, Jupiter, FL and Steve
Pfirman ("Lender") with an address of 19670 Beach Rd., Jupiter, FL  33458.



2. ADVANCES. Any request for an Advance may be made from time to time and in
such amounts as Borrower may choose; provided, however, any requested Advance
will not, when added to the outstanding principal balance of all previous
Advances, exceed the Credit Limit. Requests for Advances may be made orally or
in writing by such officer of Borrower authorized by it to request such
Advances. Until such time as Lender may be notified otherwise, Borrower hereby
authorizes its president or any vice president to request Advances. Lender may
deposit or credit the amount of any requested Advance to Borrower's checking
account with Lender. Lender may refuse to make any requested Advance if an event
of default has occurred and is continuing hereunder either at the time the
request is given or the date the Advance is to be made, or if an event bas
occurred or condition exists which, with the giving of notice or passing of time
or both, would constitute an event of default hereunder as of such dates.


The funds from the Advances will be used by the Borrower for operating expenses
in connection with the operations of the Borrower.


3. INTEREST. All sums advanced pursuant to this Agreement shall bear interest
from the date each Advance is made until paid in full at the rate of zero
percent (0%) per annum, simple interest (the "EFFECTIVE RATE").


4. REPAYMENT. Borrower shall pay the outstanding principal balance shall be due
and payable on the Maturity Date. Borrower may prepay principal at any time
without penalty.
 
 
4

--------------------------------------------------------------------------------

 
 
5. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Agreement and to make the advances provided for herein, Borrower represents and
warrants to Lender as follows:


a. Borrower is a duly organized, validly existing, and in good standing under
the laws of the State of Florida with the power to own its assets and to
transact business in such other states where its business is conducted.


b. Borrower has the authority and power to execute and deliver any document
required hereunder and to perform any condition or obligation imposed under the
terms of such documents.


c. The execution, delivery and performance of this Agreement and each document
incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.


d. There is no action, suit, investigation, or proceeding pending or, to the
knowledge of Borrower, threatened, against or affecting Borrower or any of its
assets which, if adversely determined, would have a material adverse affect on
the financial condition of Borrower or the operation of its business.


6. EVENTS OF DEFAULT. An event of default will occur if any of the following
events occurs;


a. Failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due.


b. Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.


c. Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Agreement, other than a default constituting a
separate and distinct event of default under this Paragraph 6.


d. Filing by Borrower of a voluntary petition in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended or under any other insolvency act or law, state
or federal, now or hereafter existing.


e. Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.
 
 
5

--------------------------------------------------------------------------------

 


7. REMEDIES. Upon the occurrence of an event of default as defined above, Lender
may declare the entire unpaid principal balance to be immediately due and
payable without presentment, demand, protest, or other notice of any kind.
Lender may suspend or terminate any obligation it may have hereunder to make
additional Advances. To the extent permitted by law, Borrower waives any rights
to presentment, demand, protest, or notice of any kind in connection with this
Agreement. No failure or delay on the part of Lender in exercising any right,
power, or privilege hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided at law or in equity. Borrower agrees to pay all costs of
collection incurred by reason of the default, including court costs and
reasonable attorney's fees.


8. GENERAL PROVISIONS. All representations and warranties made in this Agreement
and the Promissory Note and in any certificate delivered pursuant thereto shall
survive the execution and delivery of this Agreement and the making of any loans
hereunder. This Agreement will be binding upon and inure to the benefit of
Borrower and Lender, their respective successors and assigns, except that
Borrower may not assign or transfer its rights or delegate its duties hereunder
without the prior written consent of Lender. This Agreement, the Promissory
Note, and all documents and instruments associated herewith will be governed by
and construed and interpreted in accordance with the laws of the State of
Florida. Time is of the essence hereof. This Agreement will be deemed to
express, embody, and supersede any previous understanding, agreements, or
commitments, whether written or oral, between the parties with respect to the
general subject matter hereof. This Agreement may not be amended or modified
except in writing signed by the parties.




EXECUTED on the day and year first written above.




Borrower: ChatChing, Inc.



___________________________
Steven L. Pfirman, President




 
Lender:


___________________________
Steve Pfirman
 
 
6

--------------------------------------------------------------------------------